DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes 4,488,738 in view of Zhao et al. 2016/0230909.
In regard to claim 1, Valdes discloses a threaded connection for steel pipes comprising 
a tubular pin 2 and a tubular box 1, wherein
the pin includes, in order from a front end of the pin toward a pipe body of the pin, an annular shoulder surface 6, an annular sealing surface 5A located adjacent to the shoulder surface of the pin, and a male thread part (see fig. 3),
the box includes, in order from the pipe body of the box toward the front end of the box, an annular shoulder surface 6, an annular sealing surface 5 located adjacent to the shoulder surface of the box, and a female thread part 4, 
a diameter of an inner circumferential edge of the shoulder surface of the pin is smaller than a diameter of an inner circumferential edge of the shoulder surface of the box (see fig. 2), and 
a thickness of an annular pin shoulder region that appears when the shoulder surface of the pin is projected onto the plane perpendicular to the pipe axis is 60% or more of a wall thickness of the pipe body of the pin (the thickness of the pin shoulder surface is the same as the thickness of the pipe body wall).
	Valdes discloses the pin and box shoulder 6 as being perpendicular to the central axis of the connection, but does not disclose the shoulders inclined to a plane perpendicular to the pipe axis.
	Zhao et al. teaches that it is common and well known in the art to provide mating shoulders in similar types of threaded couplings with either shoulders 25, 26 that are perpendicular to the pipe axis (see fig. 2) or inclined 43, 52 to a plane perpendicular to the pipe axis (fig. 4).  Therefore it would have been obvious to one of ordinary skill in the art to modify the perpendicular shoulder surfaces 6 of Valdes to be inclined to a plane perpendicular to the pipe axis because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
 	In regard to claim 2, the angle of the shoulder surface of each pin and box with respect to the plane perpendicular to the pipe axis is 5 to 20 degrees (see paragraph 32 where 43,52 are inclined 15 degrees).
	In regard to claim 4 and 6, Valdes in view of Zhao et al. does not the exact thickness of the box shoulder relative to the pin body pipe thickness.  However, it would have been obvious to one of ordinary skill in the art to make the box shoulder thickness be 20 to 55% of the pin body thickness because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679